OPINION
On Remand
PER CURIAM:
Originally, our court affirmed the judgment of the District Court in the subject cause. Porter v. Guam Publications, Inc., et al., 475 F.2d 744 (9th Cir. 1973). Subsequently, the Supreme Court granted the appellant’s petition for cer-tiorari, and our judgment has been reversed. Porter v. Guam Publications, Inc., et al., 418 U.S. 908, 94 S.Ct. 3200, 41 L.Ed.2d 1155 (1974). The Supreme Court’s mandate, which we have now received, recites that the cause is remanded to us “for further consideration in light of Gertz v. Robert Welch, Inc., 418 U.S. 323, 94 S.Ct. 2997, 41 L.Ed.2d 789 (1974).”
We think that the District Court should be allowed the first opportunity for the further consideration required by the Supreme Court. Accordingly, the case is remanded to the District Court. It should vacate the judgment and made a determination in accordance with its appraisal of Gertz v. Robert Welch, Inc., supra.
So ordered.